       Case 1:18-cv-11628-RA-OTW Document 97 Filed 12/17/19 Page 1 of 1

                                               Justin A. Corbalis          One Lowenstein Drive
                                               Associate                   Roseland, New Jersey 07068

                                                                           T: 973.422.6754
                                                                           F: 973.597.2400
                                                                           E: jcorbalis@lowenstein.com

                                MEMO ENDORSED
December 17, 2019


VIA ECF

Honorable Ona T. Wang
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Fischer v. Verizon New York Inc., et al.
       Docket No. 18-cv-11628-RA

Dear Judge Wang:

       I am writing in conjunction with Plaintiff to request an extension of the parties’ briefing
schedule with respect to Plaintiff’s motion for sanctions [Dkt. No. 94]. Undersigned counsel is
unexpectedly moving to Chicago and will need time to transition this matter. Combined with the
upcoming holidays, the parties respectfully request the briefing schedule to be modified as follows:

               Defendants’ response brief due by 1/10/2020

               Plaintiff’s reply brief due by 1/24/2020

                                    Application GRANTED. The parties shall follow the
Respectfully submitted,
                                    modified briefing schedule proposed above.

Justin A. Corbalis                  SO ORDERED.




                                    ______________________
                                    Ona T. Wang         12/17/19
                                    U.S. Magistrate Judge
